                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

RHODA CARROLL                                                                          PLAINTIFF

vs.                                   Civil No. 6:18-cv-06053

NANCY A. BERRYHILL                                                                   DEFENDANT
Acting Commissioner, Social Security Administration


                                  MEMORANDUM OPINION

       Rhoda Carroll, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying her application for

Disability Income Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Title II and

XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed her application for DIB and SSI on November 24, 2015. (Tr. 19).

In these applications, Plaintiff alleges being disabled due to history of Bells palsy, problems with

gastric bypass surgery, asthma, myalgia, lightheadedness, dizzy, chest discomfort, chronic

constipation, chronic nausea, obesity, and gastritis. (Tr. 236). These applications were denied

initially and again upon reconsideration. (Tr. 19). Thereafter, Plaintiff requested an administrative

hearing, and that hearing request was granted. (Tr. 123-124).


                                                 1
       Plaintiff’s administrative hearing was held on May 23, 2017. (Tr. 34-55). At this hearing,

Plaintiff was present and was represented by counsel, Sydney Brown. Id. Plaintiff and Vocational

Expert (“VE”) Leonard Francois testified at the hearing. Id. At the time of the hearing, Plaintiff was

thirty-nine (39) years old and had a high school education. (Tr. 37, 39).

       Following the hearing, on August 29, 2017, the ALJ entered an unfavorable decision denying

Plaintiff’s applications for DIB and SSI. (Tr. 19-29). In this decision, the ALJ found the Plaintiff

had last met the insured status requirements of the Act through August 31, 2018. (Tr. 22, Finding

1). The ALJ also found Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since her

alleged onset date of March 17, 2013. (Tr. 22, Finding 2).

       The ALJ determined Plaintiff had the following severe impairments: obesity, asthma, history

of Bell’s palsy with recurrence, neuropathy, migraines, and anxiety. (Tr. 22, Finding 3). Despite

being severe, the ALJ determined those impairments did not meet or medically equal the

requirements of any of the Listings of Impairments in Appendix 1 to Subpart P of Regulations No.

4 (“Listings”). (Tr. 22, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her RFC.

(Tr. 23, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and found her claimed

limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained the RFC

to perform sedentary work, except is limited from concentrated exposure to cold, humidity, and

noise, and from performing complex work tasks due to emotional problems. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 27, Finding 6). The

ALJ determined Plaintiff was not capable of performing any of her PRW. Id. The ALJ, however,

also determined there was other work existing in significant numbers in the national economy

Plaintiff could perform. (Tr. 27, Finding 10). The ALJ based this determination upon the testimony


                                                  2
of the VE. Id. Specifically, the VE testified that given all Plaintiff's vocational factors, a

hypothetical individual would be able to perform the requirements of representative occupations such

as a document specialist with approximately 46,000 such jobs in the nation, telephone information

clerk with approximately 3,400 such jobs in the nation, and press clipping cutter and paster with

approximately 3,900 such jobs in the nation. Id. Based upon this finding, the ALJ determined

Plaintiff had not been under a disability, as defined in the Act, from her onset date of March 17, 2013

through the date of the decision. (Tr. 28, Finding 11).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr. 183-

184). The Appeals Council denied this request for review. (Tr. 1-6). On June 6, 2018, Plaintiff

filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 13, 14. This

case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently


                                                  3
engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred (1) in failing to find Plaintiff met

a Listing and (2) in the assessment of Plaintiff’s RFC. ECF No. 13, Pgs. 2-11. In response,

Defendant argues the ALJ did not err in any of his findings. ECF No. 14.

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).     As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,


                                                   4
if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and

Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th

Cir. 2010)(district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 4th day of April 2019.


                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      U.S. MAGISTRATE JUDGE




                                                 5
